                      Case 4:19-cv-00949-DMR Document 2 Filed 02/21/19 Page 1 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        California


CITY AND COUNTY OF SAN MATEO, CALIFORNIA                         )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )
           PURDUE PHARMA L.P., et al.                            )
      (SEE ADDITIONAL DEFENDANTS LISTED                          )
              ON ATTACHMENT A)                                   )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SEE ATTACHMENT A




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: ANNE MARIE MURPHY
                                           COTCHETT, PITRE & McCARTHY, LLP
                                           840 MALCOLM ROAD, SUITE 200
                                           BURLINGAME, CA 94010
                                           TELEPHONE: (650) 697-6000
                                           FACSIMILE: (650) 697-0577

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                        Case 4:19-cv-00949-DMR Document 2 Filed 02/21/19 Page 2 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
        Case 4:19-cv-00949-DMR Document 2 Filed 02/21/19 Page 3 of 5
                             ATTACHMENT A TO SUMMONS


 #           Defendant                        Address for Service of Process

1.    Purdue Pharma L.P.          CSC- Lawyers Incorporating Service
                                  2710 Gateway Oaks Drive, Suite 150N
                                  Sacramento, CA 95833

2.    Purdue Pharma Inc.          Corporation Service Company
                                  80 State Street
                                  Albany, NY 12207-2543

3.    Purdue Frederick Company 1 Stamford Forum
                               201 Tresser Blvd.
                               Stamford, CT 06901-3431

4.    Purdue Products L.P.        1 Stamford Forum
                                  201 Tresser Blvd.
                                  Stamford, CT 06901-3431

5.    Cephalon Inc.               Corporate Creations Network Inc.
                                  15 North Mill Street
                                  Nyack, NY 10960

6.    Teva Pharmaceuticals        1090 Horsham Road
      Industries LTD.             North Wales. PA 19454

7.    Teva Pharmaceutical         Corporate Creations Network, Inc.
      USA, Inc.                   4640 Admiralty Way, 5th Floor
                                  Marina Del Rey, CA 90292

8.    Endo International PLC      1400 Atwater Drive
                                  Malvern, PA 19355

9.    Endo Health Solutions,      The Corporation Trust Company
      Inc.                        Corporation Trust Center
                                  1209 Orange Street
                                  Wilmington, DE 19801

10.   Endo Pharmaceuticals Inc.   CT Corporation System
                                  111 Eighth Avenue
                                  New York, NY 10011

11.   Janssen Pharmaceuticals,    CT Corporation System
      Inc.                        818 West Seventh Street, Suite 930
                                  Los Angeles, CA 90017



                                         1
        Case 4:19-cv-00949-DMR Document 2 Filed 02/21/19 Page 4 of 5
                             ATTACHMENT A TO SUMMONS


12.   Insys Therapeutics, Inc.    The Corporation Trust Company
                                  Corporation Trust Center
                                  1209 Orange Street
                                  Wilmington, DE 19801

13.   Mallinckrodt LLC            CT Corporation System
                                  818 West Seventh Street, Suite 930
                                  Los Angeles, CA 90017

14.   Mallinckrodt PLC            3 Lotus Park
                                  The Causeway
                                  Staines-Upon-Thames, Surrey TW18 3AG
                                  United Kingdom

15.   Johnson & Johnson           One Johnson & Johnson Plaza
                                  New Brunswick, NJ 08933

16.   Watson Laboratories, Inc.   Corporate Creations Network Inc.
                                  4640 Admiralty Way, 5th Floor
                                  Marina Del Rey, CA 90292

17.   Actavis LLC                 Corporate Creations Network Inc.
                                  3411 Silverside Road Tatnall Building, Ste. 104
                                  Wilmington, DE 19810

18.   Actavis Pharma, Inc.        Corporate Creations Network Inc.
                                  4640 Admiralty Way, 5th Floor
                                  Marina Del Rey, CA 90292

19.   Allergan Finance LLC        5 Giralda Farms
                                  Madison, NJ 07940

20.   Allergen PLC                5 Giralda Farms
                                  Madison, NJ 07940

21.   Richard Sackler             5310 N. Ocean Drive, Unit 801
                                  Riviera Beach, FL 33404-2568
                                  Palm Beach County

22.   Kathe Sackler               15 E. 62nd Street
                                  New York, NY 10065-7204
                                  New York County

23.   Jonathan Sackler            78 Field Point Circle
                                  Greenwich, CT 06830-7072
                                  Fairfield County

                                         2
        Case 4:19-cv-00949-DMR Document 2 Filed 02/21/19 Page 5 of 5
                           ATTACHMENT A TO SUMMONS


24.   Mortimer D.A. Sackler    15 E. 62nd Street
                               New York, NY 10065-7204
                               New York County

25.   David Sackler            200 E. 66th Street, Apt. C1603
                               New York, NY 10065-9187
                               New York County

26.   Irene Sackler Lefcourt   146 Central Park W., Apt. 12D
                               New York, NY 10023-7092
                               New York County




                                      3
